Banke, Presiding Judge.
This case is before us on appeal from the denial of the appellant’s plea of former jeopardy. In a prior appearance of the case before this court, we reversed the appellant’s convictions of voluntary manslaughter and possession of a knife during the commission of a felony, based on a determination that the appellant’s in-custody statement should not have been admitted into evidence. Nobles v. State, 191 Ga. App. 594 (1) (a) (382 SE2d 637) (1989). However, we expressly held that the remaining evidence was sufficient to support both convictions. Id. at 597 (1) (b), 599 (7). Upon the return of the case to the trial court, the appellant filed a “Plea and Motion in Autrefois and Plea of Former Jeopardy,” based on a contention that the latter holding was erroneous. The present appeal is from the denial of that motion. Contending that the appeal is frivolous and was interposed solely for the purpose of delay, the state has moved both for expedited consideration of the appeal and for its dismissal. Held:
The motion to dismiss the appeal is denied. However, the motion for expedited consideration of the appeal is granted. The prior holding of this court with respect to the sufficiency of the evidence was binding upon the trial court, which consequently did not err in denying the appellant’s plea of former jeopardy. Accord Whitlock v. State, 230 Ga. 700, 702 (2) (198 SE2d 865) (1973). Cf. Strickland v. State, 258 Ga. 764 (373 SE2d 736) (1988).

Judgment affirmed.


Birdsong and Cooper, JJ., concur.